Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 12/27/21 as been entered. Claims 1, 11-12, and 16-18 have been amended.  Claims 1-18 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/7/21.
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.
Regarding the rejection of claims 11-15, 17, and 18 under 35 U.S.C. §112, Applicant has argued that claims 11 and 12 now have only one transitional phrase (see Remarks filed 12/7/21, Page 8).  The Examiner does not find this argument persuasive.  In claim 11, “the device comprising:” in line 2 was replaced with --the device having--, and “a method including the steps of:” in line 7 was replaced with --a method comprising the steps of:--; and in claim 12, “An internal combustion engine, comprising:” in line 1 comprising the steps of:--.  Each of having, comprising, and including are recognized as transitional phrases (see MPEP 2111.03 I and IV) and therefore these amendments did not clarify where the preamble of each claims 11 and 12 ends, and therefore did not resolve the uncertainty to which statutory category each of claims 11 and 12 belongs to.  Further, claim 17 (which depends from claim 11) states “The device of claim 11, wherein the method further comprises” in line 1 which adds to the uncertainty to which statutory category claim 11 is directed at; and claim 18 (which depends from claim 12) states “The internal combustion engine of claim 12, wherein the method further comprises” in lines 1-2 which adds to the uncertainty to which statutory category claim 12 is directed at.
Regarding independent claims 1, 11, and 12, Applicant has argued Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044) “do not result in a disclosure of the steps of driving the crankshaft by the power turbine by way of the first rotational movement; and driving the compressor by the crankshaft by way of the second rotational movement, the second rotational movement for the compressor being settable differently from the first rotational movement of the power turbine” (see Remarks filed 12/7/21, Pages 11-12).  The Examiner does not find this argument persuasive.  Johnson has been relied upon for these claimed limitations.  Johnson discloses a step of driving a crankshaft (18, crankshaft - Para 38) by a power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) by way of a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as to rotate”))(see Modified Figure below and Para 55 - “Rotation of the crankshaft 18 may also actuate, or otherwise rotate, the first and/or second drive systems 70, 74. Rotation of the first and/or second drive systems 70, 74 can, in turn, cause the first and/or second compressors 68, 72 to rotate.”).  Johnson discloses the second rotational movement (Modified Figure below - A) for the compressor (72) being settable differently and independently from the first rotational movement (Modified Figure - at 57) of the power turbine (27)(see Modified Figure below and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure below (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)).
Regarding independent claims 1, 11, and 12, Applicant has argued Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044) “do not teach that the rotational movements occur at different time points.  A first time point for energy recovery by the power turbine; and a second time point of energy provision for the compressor.  The first and second time points are at different times, thereby decoupling the first and second rotational movements in time” (see Remarks filed 12/7/21, Pages 11-12).  The Examiner does not find this argument persuasive.  Johnson discloses that drive system 74 drives compressor 72 (see Figure and Para 50), and that torque of turbine 27 can be transmitted to crankshaft 18 through drive system 28 (see Figure and .
Claim Objections
Claim 1 is objected to because of the following informalities:
“the first and second rotational movements” in lines 14-15 should be --the first rotational movement and the second rotational movement--;
“which is different from the first time point” in line 17 should be --, the second time point 
“the first and second rotational movements” in lines 17-18 should be --the first rotational movement and the second rotational movement--.
Claim 11 is objected to because of the following informalities:
“the first and second rotational movements” in line 20 should be --the first rotational movement and the second rotational movement--;
“which is different from the first time point” in line 22 should be --, the second time point is different from the first time point--;
“the first and second rotational movements” in lines 22-23 should be --the first rotational movement and the second rotational movement--.
Claim 12 is objected to because of the following informalities:
“the first and second rotational movements” in line 20 should be --the first rotational movement and the second rotational movement--;
“which is different from the first time point” in line 22 should be --, the second time point is different from the first time point--;
“the first and second rotational movements” in lines 22-23 should be --the first rotational movement and the second rotational movement--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 appears to contain two transitional phrases - “the device having” in line 3 and “the charger arrangement carrying out a method comprising the steps of:” in line 7.  It is therefore not clear where the preamble of the claim is intended to end, and because of this it is not clear which statutory category the claim is directed at.  It is also noteworthy that claim 17, which depends from claim 11, states “The device of claim 11, wherein the method further comprises” in line 1 which adds to the uncertainty to which statutory category claim 11 is directed at.  For the purpose of examination, “the charger arrangement carrying out a method comprising the steps of:” in line 7 will be interpreted as the transitional phrase and that the claim is directed at a method of operation.  
Claim 17 depends from claim 11 and inherits the 112 deficiency of its parent claim.
 Claim 12 appears to contain two transitional phrases - “An internal combustion engine, having:” in line 1 and “the charger arrangement carrying out a method comprising the steps of:” in line 7.  It is therefore not clear where the preamble of the claim is intended to end, and because of this it is not clear which statutory category the claim is directed at.    It is also noteworthy that claim 18, which depends from claim 12, states “The internal combustion engine of claim 12, wherein the method further comprises” in lines 1-2 which adds to the uncertainty to which statutory category claim 12 is directed at.  For the purpose of examination, “the charger arrangement carrying 
Claims 13-15 and 18 depend from claim 12 and inherit the 112 deficiency of its parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044).

    PNG
    media_image1.png
    554
    712
    media_image1.png
    Greyscale

Re claim 1:
Johnson discloses a method for operating an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)), the internal combustion engine (10) including a motor (12, engine - Para 38 (a type of motor)) having a crankshaft (18, crankshaft - Para 38), the method comprising the steps of: 

driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para 55), the second rotational movement (Modified Fig. above - A) being settable differently while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(See Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)).
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor 
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a twocycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 2:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches the method comprising a step of switching (Kawamura; Col. 4, Lines 53-57) from a four-stroke operation of a first operating mode (Kawamura; see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle or a four-cycle engine”) to a two-stroke operation of a second operating mode (Kawamura; see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”).
Re claim 3:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches the method comprising a step of switching (Kawamura; Col. 4, Lines 53-57) from a two-stroke operation of a second operating mode (Kawamura; see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”) to a four-stroke operation of a first operating mode (Kawamura; see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”).
Re claim 10:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura further teaches wherein during operation of the internal combustion engine (Johnson; 10) in two-stroke operation (Kawamura; Fig. 2b, Col. 3, Lines 29-31) the cylinders are scavenged by head loop scavenging (Kawamura; see Fig. 2b and Col. 3, Lines 34-39 - “When the piston is positioned nearly the bottom dead center, intake air compressed by the compressor 21 is supplied into the combustion chamber, forcibly discharging remaining exhaust gases out of the combustion chamber through the exhaust valve 12”).
Re claim 11:
compressed fluid exiting the second compressor 72”), and at least one power turbine (27, turbine - Para 41 (a type of power turbine as described in Paras 41 and 43)) that is acted on by an exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement (14/16) carrying out a method comprising the steps of:
compressing the charge air flow (66) with the at least one compressor (72) and suppling the charge air flow to the motor (12)(Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Modified Figure above - A (person having ordinary skill in the art would recognize element A as a type of second rotational movement as shown and to rotate”)), and the power turbine (27) for producing a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as described in Para 44 - “…an angular velocity of an input shaft 57 of the drive system 28…”)) is acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12)(see Figure - “exhaust gas” referenced in Para 44 is shown discharged from element 12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para 55), the second rotational movement (Modified Figure above - A) is set differently from the first rotational movement (see Figure - at element 57)(Para 41 - “drive system 28 may be configured to produce a continuously variable drive or gear ratio”; Para 56 - “first and/or second drive systems 70, 74 operate may be varied, either continuously or between discrete gear ratios”), the first and second rotational movements being at different time points with a first time point for energy recovery by the power turbine (27) and a second time point of energy provision for the compressor (72) which is different from the first time point thereby decoupling the first and second rotational movements in time (Para 51 - “…in some configurations or modes of operation, the first drive system 70 can be disengaged from the crank shaft 18 while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(see Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)).  
Johnson fails to disclose operating the internal combustion engine in a first operating mode, the first operating mode being a four-stroke operation of the motor; nor operating the internal combustion engine in a second operating mode, the second operating mode being a two-stroke operation of the motor.
Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Re claim 12, as best understood:
Johnson discloses an internal combustion engine (10, powertrain system - Para 38 (a type of internal combustion engine as described in Para 38)) having a motor (12, engine - Para 38 (a type of motor)) with a crankshaft (18, crankshaft - Para 38), and a charger arrangement (14 and 16 (person having ordinary skill in the art would recognize elements 14 and 16 collectively as a type of charger arrangement as described in Para 38 - “a turbo-compounding system 14, and a scavenging or Supercharging system 16”)), the charger arrangement includes at least one compressor (72, compressor - Para 55) that supplies a charge air flow (66, fluid source - Para 54 (a type of charge air flow as described in Paras 54-55 and as shown in Figure)) to the motor (Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressor (72) compressing the charge air flow (Para 55 - “compressed fluid exiting the second compressor 72”); and at least one power turbine (27, turbine - Para 41 (a type of power turbine as described in exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12), the charger arrangement (14/16) carrying out a method comprising the steps of: 
compressing the charge air flow (66) with the at least one compressor (72) and suppling the charge air flow to the motor (12)(Para 55 - “compressed fluid exiting the second compressor 72 may flow through sixth fluid passageway 86 to the intake manifold 22”), the compressing of the charge air flow taking place via a second rotational movement (see Modified Figure above - A (person having ordinary skill in the art would recognize element A as a type of second rotational movement as shown and described in Para 55 - “Rotation of the first and/or second drive systems 70,74 can, in turn, cause the first and/or second compressors 68, 72 to rotate”)) and the power turbine (27) producing a first rotational movement (see Figure - at element 57 (person having ordinary skill in the art would recognize a type of first rotational movement is shown at element 57 as described in Para 44 - “…an angular velocity of an input shaft 57 of the drive system 28…”)) is acted on by the exhaust gas flow (see Figure and Para 44 - “exhaust gas…can drive the turbine 27 and the input shaft 57…at the first angular velocity”) discharged from the motor (12)(see Figure - “exhaust gas” referenced in Para 44 is shown discharged from element 12); 
driving the crankshaft (18) by the power turbine (27) by way of the first rotational movement (see Figure and Paras 44-45); and 
driving the compressor (72) by the crankshaft (18) by way of the second rotational movement (Modified Figure above - A)(see Modified Figure above and Para while the second drive system 74 is engaged with the crankshaft 18.  In other configurations or modes of operation, the second drive system 74 can be disengaged from the crank shaft 18…; Para 52 - “…During operation of the engine 12... The exhaust gas in the exhaust manifold 24 may flow into the first fluid passageway 40 and then may flow through the drive system 28 to rotate the input shaft of the drive system 28 at the first angular velocity…” (see Modified Figure above - element A is shown as output of element 74; element 27 drives element 28 per Para 43; Para 51 describes element 74 being engaged/disengaged; Para 52 describes element 28 being driven by its input shaft (shown as element 57 in Figure); therefore, during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are disengaged is a type of first time point for energy recovery by element 27, and later during operation of the engine when element 28 is being driven by the first rotational movement at 57 and element 74/second rotational movement (Modified Figure above - A) are engaged is a type of second time point of energy provision for compressor 72, and these are necessarily decoupled in time as element 74/second rotational movement (Modified Figure above - A) has gone from engaged to disengaged)), the second rotational movement (Modified Figure above - A) of the compressor (72) being set independently of the first rotational movement (see Figure - at element 57) of the power turbine (27)(see Modified Figure above and Paras 42 and 56 (Para 42 describes the “…control module 39 may control or otherwise select a desired transmission or gear ratio of the drive system 28 based on an angular velocity and/or torque of the crankshaft 18…” (gear ratio of element 28 referenced in Para 42 is shown directly associated with the angular velocity of element 57 (first rotational movement) such that setting the gear ratio of element 28 also sets the first rotational movement); and Para 56 describes the “…control module 39 may operate the first and/or second drive systems 70, 74 at a desired gear ratio. The desired gear ratio may correspond to… a pressure and/or mass flow rate of air in the intake manifold 22 …” (gear ratio of element 74 referenced in Para 56 is shown directly associated with element A of Modified Figure above (second rotational movement) such that setting the gear ratio of element 74 also sets the second rotational movement); Para 42 describes setting gear ratio of element 28 (which also sets the first rotational movement as described above) based on an angular velocity and/or torque of the crankshaft 18 which is both independent and different than a pressure and/or mass flow rate of air in the intake manifold 22 which is what the setting of element 74 (which also sets the second rotational movement as described above) is described being based on in Para 56)).  

Kawamura teaches operating an internal combustion engine (Fig. 1 and Col. 2 lines 19-20) in a first operating mode (see Fig. 2a and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine or a four-cycle engine”), the first operating mode being a four-stroke operation (Col. 3, Line 2 - “four-cycle engine”) of a motor (1, engine - Col. 3, Line 1 (a type of motor)); and operating the internal combustion engine in a second operating mode (see Fig. 2b and Col. 3, Lines 1-3 - “engine 1 can operate as a two-cycle engine”), the second operating mode being a two-stroke operation (Col. 3, Line 1 - “two-cycle engine”) of the motor (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the engine of Johnson after the dual operating mode engine of Kawamura for the advantage of an engine that is selectively operable in two-and four-cycle modes (Kawamura; Col. 1, Lines 48-51), as operating in a two-cycle mode provides higher torque (Kawamura; Col. 1, Lines 23-26), and operating in a four-cycle mode creates cleaner exhaust gases (Kawamura; Col. 1, Lines 30-33).
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 1 above, and further in view of Hiereth et al. (U.S. 5,729,978).
Re claims 4, 5, and 8:

Johnson/Kawamura fails to teach wherein the power turbine is coupled by way of a turbine coupling to the crankshaft of the motor (claim 4), nor wherein the turbine coupling is a fill-controlled hydrodynamic coupling (claim 5), nor wherein the power turbine is coupled to the crankshaft via a power turbine transmission arranged between the turbine coupling and the crankshaft (claim 8).
Hiereth teaches wherein a power turbine (8, turbine - Col. 3, Line 26 (a type of power turbine as described in Col. 5, Line 66 - Col. 6, Line 1)) is coupled by way of a turbine coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of turbine coupling as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17); wherein the turbine coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50); and wherein the power turbine (8) is coupled to the crankshaft (3) via a power turbine transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of power turbine transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between the turbine coupling (6,) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the turbine coupling, power turbine transmission, and positioning thereof, of Hiereth in the system of 
Re claim 6 and 7:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura fails to teach wherein the compressor is coupled by way of a compressor coupling to the crankshaft of the motor (claim 6), nor wherein the compressor coupling is a fill-controlled hydrodynamic coupling (claim 7).
Hiereth teaches wherein a compressor (10, compressor - Col. 3, Line 26) is coupled by way of a compressor coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of compressor coupling as shown in Fig. 1 and described in Col. 5, Lines 50-65)) to a crankshaft (3, crankshaft - Col. 3, line 20) of a motor (1, internal combustion engine (a type of motor) - Col. 3, Line 17), and wherein the compressor coupling (6) is a fill-controlled hydrodynamic coupling (see Fig. 4, Col. 3, Line 29, and Col. 4, Lines 48-49 - “filling ratio f of the hydrodynamic coupling”; Col. 6, Lines 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, and positioning thereof, of Hiereth in the system of Johnson/Kawamura for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12). 
Re claim 9:
Johnson/Kawamura teaches the method as claimed in claim 1, as described above.
Johnson/Kawamura fails to teach wherein the compressor is coupled to the crankshaft via a compressor transmission arranged between a compressor coupling and the crankshaft.
Hiereth teaches wherein a compressor (10, compressor - Col. 3, Line 26) is coupled to a crankshaft (3, crankshaft - Col. 3, line 20) via a compressor transmission (5, change-speed gearbox - Col. 5, Lines 22-23 (a type of compressor transmission as shown in Fig. 1 and described in Col. 5, Line 50 - Col. 6, Line 1)) arranged between a compressor coupling (6, hydrodynamic coupling - Col. 3, Line 29 (a type of compressor coupling as shown in Fig. 1 and described in Col. 5, Lines 50-65)) and the crankshaft (3)(see Fig. 1, element 5 shown arranged between element 6 and element 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the compressor coupling, compressor transmission, and positioning thereof, of Hiereth in the system of Johnson/Kawamura for the advantage of being able to achieve selection procedures which are effected in very short times (Hiereth; Col. 3, Lines 29-35) as well as being able to achieve very high rotational speeds of the compressor at low rotational speeds of the engine (Hiereth; Col. 2, Lines 5-12). 
Claims 13-15 cted under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claim 12 above, and further in view of Jaeger (U.S. 2015/0176481).
Re claim 13:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the driving steps are carried out by a coupling arrangement that is of electromechanical design, nor wherein the first rotational movement is converted into a generator current or the generator current is converted into the second rotational movement.
Jaeger teaches wherein driving steps (see Fig. 1; Para 32 - “electric motor/generator EM2, that cooperates—as a motor— with the power turbine in helping the engine”) are carried out by a coupling arrangement (EM2, electric motor/generator - Para 32 (a type of coupling arrangement as shown in Fig. 1 and described in Para 32)) that is of electromechanical design (Para 32 - “electric motor/generator EM2”), and wherein a first rotational movement (see Fig. 1 and Para 28 - “adapting the power turbine speed with the engine speed”) is converted into a generator current (Para 33 - “second electric motor/generator works as a generator, being coupled with the crank train, while the electric energy produced by it is addressed to the first electric motor/generator, that cooperates—as a motor— with the first turbine in driving the compressor.”) or the generator current is converted into the second rotational movement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling arrangement of Jaeger in the system of Johnson/Kawamura for the advantage of faster energy transfer with better efficiency (Jaeger; Para 36).
Re claim 14:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the power turbine drives a generator.
Jaeger teaches wherein a power turbine (PT, turbine - Para 28 (a power turbine per Para 28)) drives a generator (EM2, electric motor/generator - Para 30)(Para 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson/Kawamura for the advantage of supplying energy to restart the engine and for powering onboard auxiliary services (Jaeger; Para 38).
Re claim 15:
Johnson/Kawamura teaches the internal combustion engine as claimed in claim 12, as described above.
Johnson/Kawamura fails to teach wherein the crankshaft of the motor drives a generator.
Jaeger teaches wherein a crankshaft (K, crankshaft - Para 28) of a motor (E, combustion engine - Para 26 (a type of motor)) drives a generator (EM2, electric motor/generator - Para 30)(Para 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the generator, and drive thereof, of Jaeger in the system of Johnson/Kawamura for the advantage of supplying .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 2016/0252053) in view of Kawamura (U.S. 5,158,044), as applied to claims 1, 11, and 12 above, and further in view of Schlögl (EP 1,070,837 A2).
Re claims 16-18:
Johnson/Kawamura teaches the method as claimed in claim 1, the device of claim 11, and the internal combustion engine of claim 12, as described above.
Johnson/Kawamura fails to teach the method further comprising the steps of: converting movement energy transmitted by the crankshaft to a compressor-side generator in the form of rotational movement into an electrical energy; and transmitting the electrical energy to a compressor regulator that uses setpoint values to regulate an electrical current supplied to a compressor-side motor that drives the compressor to compress the charge air flow that is supplied to the motor.
Schlögl teaches a method comprising the steps of: converting movement energy transmitted by a crankshaft (13, crankshaft - Para 10) to a compressor-side generator (17, second electric machine - Para 11 (a type of compressor-side generator as shown in Fig. 2 and described in Para 11)) in a form of rotational movement into electrical energy (see Fig. 2 and Para 11 - “second electric machine 17 is connected directly (see Fig. 3) or via a drive train 21 (see Fig. 1, 2) to the crankshaft 13 of the internal combustion engine 1 and driven by the latter for generator operation…In the case of the example according to FIG. 2, the drive train 21 can be implemented by a belt drive or a spur gear.”); and transmitting the electrical energy to a compressor regulator (18, control unit - Para 12 (a type of regulator as described in Para 12)) that uses setpoint values (Para 13 - “high-speed electric motor 16 is of such a design and can be controlled via the control unit 18 in cooperation with the second generator-operated electric machine 17 and / or the battery 27 with regard to its operation in such a way that it changes an extreme speed of rotation to, for example, 80,000 1 / min, if necessary also achieve higher speeds and an output power of approx. 5 to approx. 30 KW can provide”) to regulate the electrical current supplied to a compressor-side motor (16, electric motor - Para 11 (a type of compressor-side motor as shown in Fig. 2 and described in Para 11))(see Fig. 2 and Para 13) that drives a compressor (15, compressor - Para 11) to compress a charge air flow (see Fig. 2 and Para 13 - “The additional compressor 15 sucks air… via a feed line 29 from the charge air line 7. The additional compressor 15 conveys the additional air generated by it into the charge air line 7 via a line 30 going out at its outlet…into the charge air manifold 9”) that is supplied to a motor (1, internal combustion engine - Para 11 (a type of motor))(see Fig. 2 - output of element 15 is shown feeding element 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Johnson/Kawamura after that of Schlögl (to thereby include the compressor-side generator, compressor-side motor, regulator, and control of Schlögl to drive compressor 72 of Johnson) for the advantage of being able to provide additional performance-increasing air with optimally adapted amount and optimally adapted pressure in every operating mode of the engine (Schlögl; Para 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/22